Citation Nr: 0615094	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for an upper back disorder.




REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1981, with periods of unverified Reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO in Milwaukee, 
Wisconsin.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2004.



FINDINGS OF FACT

An upper back disability increased in severity during a 
period of inactive duty for training in March 1996.



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, an 
upper back disability was aggravated in service.  38 U.S.C.A. 
§§ 101, 1110, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2005). 

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

The occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002).

For purposes of VA claims, the law makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training and inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).   

The term "active military, naval, or air service" includes: 
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a) (2005).  

Active duty for training (ACDUTRA) is defined as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(1) (2005).  Inactive duty for training (INACDUTRA) is 
defined as other than full-time duty performed by the 
Reserves.  38 U.S.C.A. § 101(23) (West 2002).  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Service connection for a person on inactive duty for training 
is permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  



Factual Background and Analysis

An August 1995 Nevada Army National Guard Memorandum signed 
by the veteran indicates that she injured her upper back in a 
work-related (civilian) incident in February 1995.

Service medical records and service administrative records 
indicate that in March 1996 the veteran was on inactive duty 
for training.  At that time, she fell into a foxhole and 
injured her back and neck.  

A Report of Investigation, Line of Duty and Misconduct Status 
form dated in May 1996 indicates that the veteran admitted to 
injuring her back previously on a civilian job.  The injuries 
were initially determined to be pre-existing and not in the 
line of duty, but this decision was changed to in line of 
duty, existed prior to service, aggravation.  

A May 1996 private orthopedic examination indicates that the 
veteran had a cervical spine problem that was causing a 
sensation deficit in the bilateral upper extremities in the 
C7 dermatome.  The examiner stated that he assumed this was 
an enthesopathy, a soft tissue injury that would resolve over 
time.  He stated that in his opinion, based on the veteran's 
history, the injury was completely related to the most recent 
lifting injury that occurred while she was in the military.  
The examiner stated that he did not believe that the cervical 
spine symptomatology was related in any way to her previous 
work injury.

A July 1996 private orthopedic examination indicates that the 
majority of the veteran's pain was in her cervical spine.  
Examination of the cervical spine revealed limited motion in 
all directions and decreased sensation at C7 in the bilateral 
upper extremities. The examiner stated that the cervical 
spine pain represented a new injury.

A December 1998 private consultation report indicates that 
the veteran reported an on-the-job injury in 1995.  She 
reported that since that injury, she had recurrent difficulty 
with neck, shoulder, and arm pain, as well as occasional 
numbness and tingling in both hands.  Examination revealed 
tender trigger bands in the cervical paraspinous musculature 
and in the upper trapezius and rhomboids.

A February 1999 private MRI of the cervical spine showed 
spondylotic changes at the C4-5 interspace with diffuse 
circumferential disk bulge and uncovertebral spurring, mild 
central canal stenosis and early foraminal narrowing. 
 
The November 1999 VA examination indicates that in February 
1995 the veteran was injured at her civilian job.  The 
veteran reported that she "jarred her whole body and injured 
her right upper back muscle area."  The veteran reported 
that she re-injured her back and neck during National Guard 
training. 

The veteran was examined.  The examiner stated that based on 
the history and physical examination, it seemed that the 
veteran's upper and mid-back pain was probably not related to 
a spinal injury, but was muscular in nature.  The examiner 
noted that the onset of the veteran's symptoms occurred with 
the work-related injury in 1995, followed by an incident in 
which she strained the muscles of her upper back while 
climbing out of a foxhole.  

The examiner stated that based on the examination today and 
the clinical history, the veteran had a chronic myofascial 
pain syndrome involving the large muscle groups of the right 
upper and mid-back region and MRI showed spondylitic changes 
at C4-5 with diffuse circumferential disk bulge and spurring, 
with mild central canal stenosis and early forminal 
narrowing.  The examiner stated that it would be reasonable 
to conclude that the cause of the veteran's symptoms would be 
almost entirely related to the worker's compensation injury 
in 1996.  The examiner noted that the veteran did aggravate 
the muscle groups in 1996, but in his opinion, the condition 
was not permanently aggravated beyond the normal progression.  

A July 2000 VA consult report indicates that the veteran 
reported chronic upper back, right shoulder, and right arm 
pain.  The veteran was examined.  The assessment was probably 
soft tissue pain syndrome affecting the right upper quadrant 
and right arm, with pain in the lower back, feet, and other 
areas.  It was noted that findings did not show cervical 
radiculopathy or carpal tunnel syndrome to be ruled out with 
certainty, although those problems appeared less likely.  

A July 2001 VA treatment record indicates that the veteran 
had recent symptoms of neck pain.  

In a statement submitted in January 2004, the veteran stated 
that her right shoulder, neck, and mid-back pain first 
started in November 1988 when she was in a car accident 
coming home from promotion board.  She stated that a police 
report was made and she was treated for a concussion and a 
tail bone injury.  The veteran reported that in October 1995 
she hurt her back and right shoulder, and in March 1996 she 
hurt her right shoulder getting out of a foxhole.

At the January 2004 hearing, the veteran testified in 
relevant part that while in the Army she "pulled something" 
in her back while lifting equipment.  She stated that she was 
put on bed rest for four days and was given Tylenol.

Submitted were November 2004 through January 2005 private 
medical records that indicate that the veteran was diagnosed 
with cervical spondylotic myelopathy.  A complete discectomy 
at C4-5, C5-6, a partial vertebrectomy at C4-5, C5-6, and an 
interbody fusion was performed.  

VA outpatient treatment records from 2004, 2005, and 2006 
show that the veteran reported, and was treated for, cervical 
spine pain.

After a review of the entire evidentiary record, the Board 
concludes that the veteran had a pre-existing upper back 
disorder prior to her period of INACDUTRA in March 1996.  The 
evidence shows that in March 1996, the veteran suffered 
another upper back and neck injury while in the line of duty. 

As the veteran had a pre-existing condition at the time her 
training period began, she must establish that there was a 
permanent worsening of the underlying pathology as a result 
of an injury incurred during the training activities she 
performed during the actual period of INACDUTRA. 

The evidence is in conflict regarding whether the veteran's 
pre-existing injury was aggravated beyond the natural 
progress of the disability.  The May 1996 Report of 
Investigation, Line of Duty and Misconduct Status indicates 
that the veteran's pre-existing injury was aggravated in the 
line of duty.  The May 1996 private exam indicates that the 
veteran's upper back and neck symptoms were caused entirely 
by the March 1996 in-service injury. The November 1999 VA 
examiner indicates that the March 1996 injury did not 
aggravate the pre-existing injury beyond the natural 
progression of the disability.  

Thus, the Board cannot find that there is clear and 
unmistakable evidence that the increase in disability in the 
veteran's upper back and neck condition is due to the natural 
progress of the disability.
Given the current medical findings and the evidence of injury 
in service, the Board finds the evidence to be in relative 
equipoise in showing that the veteran's pre-existing cervical 
spine condition as likely as not underwent an increase in 
disability beyond the natural progression during service.

Hence, by extending the benefit of the doubt to the veteran, 
service connection is warranted.  

The Board notes that, under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

As the benefit sought herein has been granted, the veteran is 
not prejudiced by the Board's failure to discuss this matter.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

Service connection for an upper back disorder is granted.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


